NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
1. An electronic device comprising: a plurality of coils configured to transmit charging power;  a communication circuit; at least one processor; and at least one memory, wherein the at least one memory stores instructions that, when executed by the at least one processor, causes the at least one processor to perform a plurality of operations comprising:  
transmitting a first signal for requesting device-related information to a plurality of external electronic devices through the communication circuit, 
receiving a corresponding plurality of first response signals in response to the first signal from the plurality of external electronic devices through the communication circuit, selecting at least one external electronic device from among the plurality of external electronic devices on the basis of the plurality of first response signals, and 
upon selecting the at least one selected external electronic device, transmitting a second signal that indicates the at least one selected external electronic device and comprises at least information associated with the plurality of external electronic devices to the plurality of external electronic devices via the communication circuit.  
14. An electronic device comprising:  
at least one coil configured to receive charging power; 
a communication circuit; at least one processor; and 
at least one memory, wherein the at least one memory stores instructions that, when executed by the at least one processor, causes the at least one processor to perform a plurality of operations comprising: 
transmitting a first response signal in response to a first signal to a first external electronic device upon receiving the first signal for requesting device-related information from the first external electronic device comprising a plurality of coils through the communication circuit, 
receiving a second signal that indicates at least one second external electronic device selected from among a plurality of second external electronic devices and comprises at least information associated with the plurality of external electronic devices from the first external electronic device through the communication circuit, and 
performing a designated operation on the basis of the received second signal.  
20. A non-transitory storage medium that stores instructions, the instructions being configured to enable at least one circuit to perform at least one operation when executed by the at least one circuit, the at least one operation comprising:  
transmitting a first signal for requesting device-related information to a plurality of external electronic devices, 
receiving a corresponding a plurality of first response signals in response to the first signal from the plurality of external electronic devices, 
selecting at least one external electronic device from among the plurality of external electronic devices on the basis of the plurality of first response signals, and 
upon selecting the at least one selected external electronic device, transmitting a second signal that indicates the at least one selected external electronic device and comprises at least information associated with the plurality of external electronic devices to the plurality of external electronic devices.  
Prior art of record comprising at least Park (US 2020/0252886), see  paragraphs 0118-0119, 0169, 0175-0180; figs. 2 and 5 and claim 3, does disclose communication with a plurality of external devices comprising a plurality of stages of the communication, but does not disclose the specific selection and responses from the transmitter and receiver as claimed in claims 1, 14, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        August 5, 2021